Citation Nr: 0733034	
Decision Date: 10/19/07    Archive Date: 10/26/07

DOCKET NO.  02-22 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to rating in excess of 30 percent for 
service-connected total knee replacement of the left knee, 
from June 1, 2006.

2.  Entitlement to a rating in excess of 30 percent for 
service-connected total knee replacement of the right knee, 
from August 1, 2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Prem, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1960 to June 1964

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2001 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  This 
matter was remanded in June 2006 for further development.  

The Board notes that the December 2001 rating decision 
granted service connection for a right knee disability and 
for a left knee disability, assigning a 20 percent rating for 
each effective from January 23, 2001.  The veteran appealed 
those ratings; but the Board has already rendered a decision 
with regards to the time period prior to June 1, 2006 for the 
left knee, and August 1, 2006 for the right knee.  
Consequently, the only time periods remaining on appeal are 
from June 1, 2006 to the present for the left knee, and from 
August 1, 2006 to the present for the right knee.


FINDINGS OF FACT

1.  From June 1, 2006, the veteran's left knee disability has 
not been manifested by leg extension limited to 30 degrees; 
ankylosis in flexion between 10 degrees and 20 degrees; or 
impairment of the tibia and fibula where there is a nonunion, 
with loose motion, requiring brace.  

2.  From August 1, 2006, the veteran's right knee disability 
has not been manifested by leg extension limited to 30 
degrees; ankylosis in flexion between 10 degrees and 20 
degrees; or impairment of the tibia and fibula where there is 
a nonunion, with loose motion, requiring brace.  




CONCLUSIONS OF LAW

1.  From June 1, 2006, the criteria for entitlement to a 
disability evaluation in excess of 30 percent for the 
veteran's service-connected total left knee replacement have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. Part 4, including § 4.7 and Code 5256-5262 (2007).

2.  From August 1, 2006, the criteria for entitlement to a 
disability evaluation in excess of 30 percent for the 
veteran's service-connected total right knee replacement have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. Part 4, including § 4.7 and Code 5256-5262 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant. 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits. In this case, the appellant filed 
his claims in January 2001.  A VCAA letter was issued to the 
appellant in June 2001 (prior to the December 2001 rating 
decision).  This letter effectively notified the appellant of 
what information and evidence is needed to substantiate his 
claims, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
any evidence in his possession that pertains to the claims.  
Another RO letter was issued to the veteran in November 2003 
setting forth the status of his appeal, the responsibilities 
of the parties in providing evidence, what the evidence must 
show to support his claims, and how VA would help obtain 
evidence in support of his claim.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the rating claims, but there had been no notice 
regarding the method by which the VA determines disability 
ratings and effective dates to be assigned.  Despite the 
inadequate notice provided to the appellant, the Board finds 
no prejudice to the appellant in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the appellant has been prejudiced 
thereby).  The Board notes that the RO did furnish the 
appellant letters in June 2001 and November 2003 in which it 
advised the veteran what information and evidence is needed 
to substantiate his claims, what information and evidence 
must be submitted by the claimant, and what information and 
evidence will be obtained by VA.  The letters also implicitly 
advised the veteran of the need to submit any evidence in his 
possession that pertains to the claims.  In subsequent 
statements of the case and supplemental statements of the 
case dated December 2002, July 2003, September 2003, January 
2005, and November 2005, the RO provided the veteran with the 
notice regarding the applicable rating criteria for the 
evaluation of knee disabilities.  Finally, the RO sent the 
veteran a June 2006 correspondence that fully complied with 
Dingess/Hartman.  

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim. 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  As will be discussed 
in detail below, the veteran's service medical records are on 
file, as are post-service private medical records and a 
September 2006 VA examination.  There is no indication of 
relevant, outstanding records which would support the 
appellant's claims. 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 
3.159(c)(1)-(3). For all the foregoing reasons, the Board 
concludes that VA's duties to the appellant have been 
fulfilled with respect to the issues addressed on the merits 
in this appeal.

Increased Ratings

The present appeal involves the veteran's claim that the 
severity of his service-connected bilateral knee disabilities 
warrants higher disability ratings.  Disability evaluations 
are determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service- 
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7.

The veteran's service-connected knee disabilities have been 
variously rated by the RO under the provisions of Diagnostic 
Codes 5257-5261.

Pursuant to 38 C.F.R. § 4.71a (Diagnostic Code 5257), a 
rating of 10 percent is warranted when the veteran 
experiences slight subluxation or lateral instability.  A 
rating of 20 percent is warranted when the veteran 
experiences moderate subluxation or lateral instability.  A 
rating of 30 percent is warranted when the veteran 
experiences severe subluxation or lateral instability.  

Dislocation of the semilunar cartilage of the knee with 
frequent episodes of "locking," pain and effusion into the 
joint warrants a 20 percent evaluation. 38 C.F.R. § 4.71a, 
Diagnostic Code 5258.

The law permits separate ratings for arthritis and 
instability of a knee.  Specifically, the VA General Counsel 
has held that a veteran who has arthritis and instability of 
the knee may be rated separately under Diagnostic Codes 5003 
and 5257 because the arthritis would be considered an 
additional disability warranting a separate evaluation even 
if the limitation of motion was not compensable.  See 
VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997).  
Likewise, the VA General Counsel has also held that, when x- 
ray findings of arthritis are present and a veteran's knee 
disability is evaluated under Code 5257, the veteran would be 
entitled to a separate compensable evaluation under 
Diagnostic Code 5003 if the arthritis results in 
noncompensable limitation of motion and/or objective findings 
or indicators of pain.  See VAOPGCPREC 9-98 (Aug. 14, 1998).

Pursuant to Diagnostic Code 5010, degenerative joint disease 
is to be rated as analogous to degenerative arthritis under 
38 C.F.R. § 4.71a, Diagnostic Code 5003. Under this Code, 
degenerative arthritis, established by X-ray findings, will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  However, when limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each major joint or groups of minor joints 
affected by limitation of motion, to be combined, not added 
under Diagnostic Code 5003. 38 C.F.R. § 4.71a; see also 
Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. Id.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation will 
be assigned where there is X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups.  
A 20 percent evaluation will be assigned where there is X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and there are occasional 
incapacitating exacerbations.  NOTE (2): The 20 percent and 
10 percent ratings based on X-ray findings will not be 
utilized in rating conditions listed under Diagnostic Codes 
5013 to 5024, inclusive. 38 C.F.R. § 4.71a.

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5260, a 10 
percent rating is warranted for leg flexion limited to 45 
degrees.  A 20 percent rating is warranted for leg flexion 
limited to 30 degrees.  A 30 percent rating is warranted for 
leg flexion limited to 15 degrees.

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5261, a 10 
percent rating is warranted for leg extension limited to 10 
degrees.  A 20 percent rating is warranted for leg extension 
limited to 15 degrees.  A 30 percent rating is warranted for 
leg extension limited to 20 degrees.  A 40 percent rating is 
warranted for leg extension limited to 30 degrees.  A 50 
percent rating is warranted for leg extension limited to 45 
degrees.  

Separate ratings under Diagnostic Code 5260 (leg, limitation 
of flexion) and Diagnostic Code 5261 (leg, limitation of 
extension), both codified at 38 C.F.R. §4.71a, may be 
assigned for disability of the same joint.  See VAOPGCPREC 9- 
2004.

In addition, the Board notes ankylosis of the knee will be 
rated as 60 percent disabling if at an extremely unfavorable 
angle, in flexion at an angle of 45 degrees or more.  A 50 
percent rating will be assigned if the knee is in flexion 
between 20 degrees and 45 degrees.  The disability will be 
rated at 40 percent if it is in flexion between 10 degrees 
and 20 degrees.  A 30 percent rating will be assigned if 
there is ankylosis at a favorable angle in full extension, or 
in slight flexion between 0 degrees and 10 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5256.

Finally, impairment of the tibia and fibula will be rated as 
40 percent disabling where there is a nonunion, with loose 
motion, requiring brace.  A malunion of the tibia and fibula 
will be rated as 30 percent disabling if there is marked knee 
or ankle disability, 20 percent disabling if there is 
moderate knee or ankle disability, and 10 percent disabling 
if there is slight knee or ankle disability.  38 C.F.R. § 
4.71a, Diagnostic Code 5262.

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

Factual Background

The veteran underwent a VA examination in September 2006.  He 
reported that he had both knees replaced; but that the left 
knee still swells and is in constant pain.  He also reported 
constant pain and swelling in the right knee.  He experiences 
flare-ups with increased humidity.  He takes Hydrocodone (two 
tablets, four times per day); and always walks with a cane.  
He is only able to stand for 15-30 minutes; and he is only 
able to walk for a few yards.  He reported instability, pain, 
stiffness, weakness, and a feeling of giving way in both 
knees.  He also reported dragging the right foot.  He denied 
episodes of dislocation, subluxation, and locking.  He 
reported moderate flare-ups occurring on a weekly basis, and 
lasting 1-2 days.  During a flare-up, he cannot walk nor "do 
anything really."  Both knees experience inflammation in the 
form of redness, swelling, and tenderness.  

Upon examination, the veteran had an antalgic gait.  There 
was no evidence of abnormal weight bearing.  The left knee 
had active flexion from 0 to 92 degrees.  Pain began at 75 
degrees and ended at 92 degrees.  He had passive flexion from 
0 to 100 degrees with pain beginning at 75 degrees and ending 
at 100 degrees.  There was no additional limitation of motion 
on repetitive use.  His left knee had active extension from 
92 to 0 degrees; and passive extension from 100 to 0 degrees.  
The factor most responsible for additional loss of motion was 
weakness.  The veteran was able to actively flex his right 
knee from 0 to 80 degrees with pain beginning at 0 degrees 
and ending at 80 degrees.  He had passive flexion from 0 to 
110 degrees, with pain beginning at 0 degrees and ending at 
100 degrees.  There was no additional los of motion on 
repetitive use.  He had active extension from 80 to 0 
degrees; and passive extension from 110 to 0 degrees.  Once 
again, there was no additional limitation of motion on 
repetitive use.  

The examiner also noted that there was no inflammatory 
arthritis or joint ankylosis.  Both knees had crepitation; 
but there was no mass behind either knee; clicks or snaps; 
grinding; instability; patellar abnormity; or meniscus 
abnormality.  Both knees showed moderate weakness.  With 
regard to the question of recurrent subluxation or lateral 
instability, the examiner reported none noted.  The examiner 
diagnosed osteoarthritis of both knees, status post bilateral 
knee replacement.  He stated that the disabilities have a 
moderate effect on the veteran's ability to participate in 
recreational activities; and they have a severe effect on his 
ability to do chores, shop, exercise, and travel.  The do not 
affect his ability to feed himself, bathe himself, dress 
himself, groom himself, or go to the toilet by himself.  

Analysis

The Board notes that a disability rating of 30 degrees is the 
maximum allowable for limitation of leg flexion.  Moreover, 
it is allowed when the veteran's leg flexion is limited to 15 
degrees.  The veteran's leg flexion is not limited to nearly 
that degree.  At his September 2006 VA examination, he was 
able to achieve flexion to 92 degrees in the left knee, and 
80 degrees of flexion in the right knee.  

The Board notes that in order to warrant a rating in excess 
of 30 percent, the veteran's knee disability would have to be 
manifested by leg extension limited to 30 degrees (Diagnostic 
Code 5261); ankylosis in flexion between 10 degrees and 20 
degrees (Diagnostic Code 5256); or impairment of the tibia 
and fibula where there is a nonunion, with loose motion, 
requiring brace (Diagnostic Code 5262).  

At his September 2006 examination, the veteran achieved 
bilateral leg extension to 0 degrees.  Additionally, the 
examiner specifically noted that neither knee showed 
ankylosis.  Finally, the examiner noted that there was no 
loss of bone (or part of a bone).  There was no indication 
that there was impairment of the tibia or fibula.  As such, a 
rating in excess of 30 percent is not warranted under the 
various schedular criteria.  

Additionally, the Board notes that a separate rating under 
Diagnostic Code 5257 is not warranted because the veteran 
specifically denied episodes of dislocation, subluxation, and 
locking; and the examiner found no evidence of instability.  
The Board also finds no basis for separate ratings for 
limitation of flexion and extension since the evidence is 
against a finding that the criteria for compensable ratings 
under Codes 5260 and 5261 have been met.  

Finally, in regards to DeLuca criteria, they were addressed 
by the September 2006 VA examiner.  He specifically stated 
that there was no additional limitation of motion on 
repetitive use.  He acknowledged a moderate degree of 
weakness in both knees; and noted that weakness was the 
factor most responsible for additional loss of motion in the 
left knee.  However, the Board finds that there is no medical 
evidence to show that there is any additional loss of motion 
of the either knee due to pain or flare-ups of pain, 
supported by objective findings, or due to excess 
fatigability, weakness or incoordination, to a degree that 
supports a rating in excess of 30 percent.




ORDER

The appeal is denied as to both issues.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


